Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 07/22/2022 are acknowledged and have been fully considered.  Claims 15-16, 20, 23, 28-31, 34-36, and 41-49 are now pending.  Claims 1-14, 17-19, 21-22, 24-27, 32-33, and 37-40 are canceled; claims 15, 23, and 28 are amended; claims 41-49 are new.
Claims 15-16, 20, 23, 28-31, 34-36, and 41-49 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 20, 23, 28-29, 31, 34, and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/124882 A1 (Young, 2008).

In regards to claims 15-16, 20, 23, 28, 31, and 41-43, Young teaches a pest repellant comprising eucalyptus oil, tea tree oil (see Young, abstract),and an odour masking agent such as lavender oil or lemon grass oil (see Young, page 8, line 23 bridging page 9, lines 1-2; claim 5). Young teaches that the composition is a liquid (see Young, page 14, lines 4-6). Young also teaches that the repellant is for repelling insects (see Young, page 12, les 12-15) from mammals, such as humans (see Young, page 13, lines 17-25). Further, Young teaches that the composition is applied to the fur or clothing of an animal (see Young, page 13, lines 18-19).  Young teaches in an embodiment that the eucalyptus oil is used  in an amount of 15% and 15% lavender oil (see Young, page 4, lines 17-14). As lavender oil and lemon grass oil are taught as equivalents, it would be understood by one with ordinary skill in the art that lemon grass oil can be used in the same amount as the lavender oil in the embodiment. Thus the ratio of the volume of lemon grass oil and eucalyptus oil is 1:1. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 29 and 34, Young teaches that the composition is administered to a target area (see Young, page 13, lines 11-14), wherein the target area is a commercial building, tent, deck, or patios (see Young, page 12, lines 16-20). 
In regards to claims 44-49, Young teaches that the composition comprises from a volume of 5% to 30% of eucalyptus oil, 3% to 15% of tree tea oil, and 10% to 30% of lavender oil (see Young, claims 5, 14-15, 20) as well as composition comprising 5% to 35% of eucalyptus oil, 3% to 15% of tree tea oil, and 5% to 30% of lavender oil by weight (see Young, page 8, lines 1-5). As lavender oil and lemon grass oil are taught as equivalents, it would be understood by one with ordinary skill in the art that lemon grass oil can be used in the same amount as the lavender oil in the embodiment (see Young, claim 18). As such, if the composition uses a volume of 30% of lemon grass oil, 15% of eucalyptus oil, and 7.5% of tea tree oil, the ratio of lemon grass oil to eucalyptus oil to tea tree oil is 4:2:1. Further, the ratio of eucalyptus oil to tea tree oil is 2:1. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Young does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Young with a reasonable expectation of success to obtain the method of repelling pests of the instant claims. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the method of repelling pests of the instant claims with predictable results.



Claims 30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/124882 A1 (Young, 2008) as detailed above for claims 15-16, 20, 23, 28-29, 31, 34, and 41-49 in view of US PGPUB 20080193387 A1 (De Wolff, 2008; as submitted on PTO 892 of 04/22/2022) as evidenced by NPL2 (Potter, M. F., et al., Mosquitoes: Practical advice for homeowners, 2003; screenshot from https://entomology.ca.uky.edu/ef005; as submitted on PTO 892 of 04/22/2022).

The teaching of Young have been described supra.
The teachings of Young are silent on the method wherein the locus is used to protect a plant or is a body of water. 

De Wolff teaches an essential oil composition used for repelling pests, such as lice, ticks, mosquitoes, mites, ants, and fleas as well as a method of using the composition (see abstract). De Wolff teaches that the composition comprises a combination of many essential oils, including lemongrass, eucalyptus, and tea tree oil (see paragraph 0197). De Wolff also teaches that the composition comprises a liquid carrier (see paragraph 0063) and is applied to a locus (see paragraph 0018). While no example is provided teaching all three essential oils together, there are multiple examples of two out of the three used together (see Table 1). Further, it is clear from paragraph 0197, that all three essential oils are taught to be used together. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Further, De Wolff teaches that the composition is used to kill head lice in mammals (see paragraph 0023) which can be applied to the hair or skin (see paragraph 0032).
It is also worth noting that the composition is applied to bedding or clothing (see paragraph 0143), applied to treat a backyard (see paragraph 0026), absorbed into a loop, e.g., as in a flea collar (see paragraph 0231), and applied to the air in a room of a house, cabin, kennel, or barn (see paragraph 0026).
In regard to claim 30, the composition is used to repel pests, which are insects that are detrimental, annoying, or a nuisance to plants (see paragraph 0049).
In regards to claims 35-36, De Wolff teaches that the composition is applied to the surface of water exhibiting mosquito larvae infestation (see paragraph 0242). NPL2 teaches that standing water is a breeding site for mosquitoes (see NPL2, page 3, paragraph 1).  

	In regards to claims 30 and 35-36, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of De Wolff and Young to formulate a method of repelling pests from a body of water, such as standing water, or to protect a plant as both references teach compositions for the same purpose (repelling insects) using the same compounds (essential oils of eucalyptus, lemon grass, and tea tree). As the compositions of both references are for the same uses, it would be obvious to one with ordinary skill in the art to combine the teachings of De Wolff with the teachings of Young according to the known methods of treating different loci (i.e. surface of water or plants (see De Wolff, paragraphs 0049 and 0242)) to yield the predictable result of successfully repelling insects with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.
Applicant’s arguments with respect to the rejection over De Wolff as evidenced by NPL2 have been considered but are moot because the new ground of rejections are over Young and Young in view of De Wolff as necessitated by amendment. While applicant mentions that De Wolff does not teach the ratios of the instant claims, examiner points out that the ratios are taught in Young. It would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of De Wolff and Young to formulate a method of repelling pests from a body of water, such as standing water, or to protect a plant as both references teach compositions for the same purpose (repelling insects) using the same compounds (essential oils of eucalyptus, lemon grass, and tea tree). As the compositions of both references are for the same uses, it would be obvious to one with ordinary skill in the art to combine the teachings of De Wolff with the teachings of Young according to the known methods of treating different loci (i.e. surface of water or plants (see De Wolff, paragraphs 0049 and 0242)) to yield the predictable result of successfully repelling insects with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

 Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        


/A.A.A./Examiner, Art Unit 1611